Exhibit 10.15

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into by and between AMPLIFY
ENERGY CORP., a Delaware corporation (the “Company”), and DENISE DUBARD (the
“Employee”), effective as of May 1, 2019 (the “Effective Date”), on the terms
set forth herein. The Company and Employee may sometimes hereafter be referred
to singularly as a “Party” or collectively as the “Parties.”

WHEREAS, the Parties intend for the terms of this Agreement to govern the terms
of the Employee’s employment with the Company and to replace and supersede any
prior agreements, understandings, discussions or negotiations, whether written
or oral, between the parties hereto relating to the subject matter hereof,
without limitation, that certain employment agreement between the Company and
the Employee, dated as of July 30, 2018 (the “Prior Agreement”);

Accordingly, the Parties, intending to be legally bound, agree as follows:

 

1.

Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to employ the Employee and
the Employee agrees to commence employment with the Company, upon the terms and
subject to the conditions provided under this Agreement. During the Employment
Term (as defined in Section 2), the Employee will serve the Company as its Vice
President and Chief Accounting Officer . In such capacity, the Employee will
report to the Chief Executive Officer of the Company (the “CEO”) or such
position designated by the CEO and otherwise will be subject to the direction
and control of the CEO or such position designated by the CEO, and the Employee
will have such duties, responsibilities and authorities as may be assigned to
the Employee by the CEO or such position designated by the CEO from time to time
to the extent consistent with Employee’s position as Vice President and Chief
Accounting Officer in a publicly traded company comparable to the Company.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of the Employee’s full working time to the business and affairs of the
Company, will use the Employee’s best efforts to promote the Company’s interests
and will perform the Employee’s duties and responsibilities faithfully,
diligently and to the best of the Employee’s ability, consistent with sound
business practices. The Employee may be required by the CEO and/or the Board of
Directors of the Company (the “Board”) to provide services to, or otherwise
serve as an officer or director of, any direct or indirect subsidiary of the
Company. The Employee will comply with the Company’s policies, codes and
procedures, as they may be in effect from time to time, applicable to executive
officers of the Company. Subject to the preceding sentence, the Employee may,
with the prior written approval of the Board in each instance, engage in other
business and charitable activities, provided that such charitable and/or other
business activities do not violate Section 7, create a conflict of interest or
the appearance of a conflict of interest with the Company, or interfere,
individually or in the aggregate, with the performance of the Employee’s
obligations to the Company under this Agreement.



--------------------------------------------------------------------------------

1.3 Place of Employment. The Employee will perform the Employee’s duties under
this Agreement at the Company’s offices in Houston, Texas. The Employee
understands and agrees that Employee will be required to travel from time to
time for purposes of the Company’s business.

 

2.

Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) will commence on the Effective Date and will continue until
the Employee’s employment is terminated by either Party under Section 5. The
date on which the Employee’s employment ends is referred to in this Agreement as
the “Termination Date.” For the purpose of Sections 5 and 6 of this Agreement,
the Termination Date shall be the date upon which the Employee incurs a
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and regulations issued thereunder
(collectively, “Code Section 409A”).

 

3.

Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$240,000 for services rendered to the Company and any of its direct or indirect
subsidiaries, payable in accordance with the Company’s regular payroll
practices. The Employee’s Base Salary shall be reviewed annually by the Board
and may be adjusted upward in the Board’s sole discretion, but not downward.

3.2 Bonus Compensation. During the Employment Term, the Employee shall be
eligible for discretionary bonus compensation with a target of 50% of the
Employee’s Base Salary (the “Target Bonus”) for each complete calendar year that
the Employee is employed by the Company hereunder (any bonus compensation
payable, the “Annual Bonus”). The performance targets that must be achieved in
order to be eligible for certain bonus levels shall be established by the Board
(or a committee thereof) annually. Each Annual Bonus, if any, shall be paid as
soon as administratively feasible after the Board (or a committee thereof)
certifies whether the applicable performance targets for the applicable calendar
year have been achieved, but in no event later than March 15 following the end
of such calendar year. Notwithstanding anything in this Section 3.2 to the
contrary, but subject to Section 6 below, no Annual Bonus, if any, nor any
portion thereof, shall be payable for any calendar year unless the Employee
remains continuously employed by the Company from the Effective Date through the
date on which such Annual Bonus is paid. Any Annual Bonus will be paid in the
form of (a) cash, with respect to 25% of the amount of the Annual Bonus, and
(b) fully-vested shares of the Company’s common stock having an aggregate fair
market value on the grant date (as determined by the Board) equal to 75% of the
amount of the Annual Bonus.

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company established periodically
by the Board in its sole discretion.

 

2



--------------------------------------------------------------------------------

4.

Expenses and Other Benefits.

4.1 Reimbursement of Business Expenses. The Employee will be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by the
Employee during the Employment Term (in accordance with the policies and
practices presently followed by the Company or as may be established by the
Board from time to time for the Company’s senior executive officers) in
performing services under this Agreement, provided that the Employee properly
accounts for such expenses in accordance with the Company’s policies as in
effect from time to time. Each reimbursement shall be paid within 30 days after
it has been properly submitted to the Company by the Employee in accordance with
all applicable policies, but in no event later than the end of the calendar year
following the calendar year in which any such reimbursable expense was incurred.

The Company shall not be obligated to pay any such reimbursement amount for
which the Employee fails to submit an invoice or other documented reimbursement
request at least ten business days before the end of the calendar year next
following the calendar year in which the expense was incurred. Business related
expenses shall be reimbursable only to the extent they were incurred during the
Employment Term, but in no event shall the time period extend beyond the later
of the lifetime of the Employee or, if longer, 20 years. The amount of such
reimbursements that the Company is obligated to pay in any given calendar year
shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.

4.2 Paid Time Off. The Employee shall be entitled to paid time off in accordance
with the Company’s policy as then in effect (prorated for any calendar year
during which the Employee is employed with the Company for less than the entire
year, based on the number of days that the Employee is employed with the Company
during such calendar year).

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Company
from time to time.

 

5.

Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
the Employee’s death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

3



--------------------------------------------------------------------------------

(b) Definition of Cause. For purposes of this Agreement, “Cause” means any of
the Employee’s: (1) conviction of a felony, or plea of guilty or nolo contendere
to, any felony or any crime of moral turpitude; (2) repeated intoxication by
alcohol or drugs during the performance of the Employee’s duties;
(3) embezzlement or other willful and intentional misuse of any of the funds of
the Company or its direct or indirect subsidiaries, (4) commission of a
demonstrable act of fraud; (5) willful and material misrepresentation or
concealment on any written reports submitted to the Company or its direct or
indirect subsidiaries; (6) material breach of this Agreement; (7) failure to
follow or comply with the reasonable, material and lawful written directives of
the Board; or (8) conduct constituting a material breach of the Company’s
then-current code of conduct or other similar written policy which has been
provided to the Employee.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 15 days from the Employee’s receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of Cause referred to above.
Prior to a termination for Cause, in those instances where the initial notice of
Cause states that the Employee will have an opportunity to cure, the Company
shall provide an opportunity for the Employee to be heard by the Board or a
Board committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board, the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 15 day cure period, such
breach will thereupon constitute Cause hereunder.

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate the Employee’s employment
under this Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is for Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 30 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 45
days after the first occurrence of the event that the Employee alleges is Good
Reason for the Employee’s termination hereunder. The Employee must actually
terminate Employee’s employment within 30 days following the expiration of the
Company’s 30-day cure period. Otherwise, any claim of such circumstances
constituting “Good Reason” shall be deemed irrevocably waived by the Employee.

 

4



--------------------------------------------------------------------------------

(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a relocation of the Employee’s principal work location to a
location in excess of 40 miles from its then current location; (ii) a reduction
in the Employee’s then current Base Salary or Target Bonus, or both; or (iii) a
material breach of any provision of this Agreement by the Company.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other Party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which
Termination Date will be not more than 30 days after the giving of such notice).

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 30th day after receipt of such notice by the
Employee, provided that, within 30 days after such receipt, the Employee has not
returned to full-time performance of the Employee’s duties hereunder.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and (b)
“disability” as such term is defined in the Company’s applicable long-term
disability insurance plan. At any time and from time to time, upon reasonable
request therefor by the Company, the Employee will submit to reasonable medical
examination for the purpose of determining the existence, nature and extent of
any such disability. Any physician selected by Company shall be Board Certified
in the appropriate field and shall have no actual or potential conflict of
interest.

 

6.

Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.9, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of the Employee’s death, the Company shall pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person has been so designated, to the Employee’s estate, the
following:

(a) an amount equal to the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, payable in a lump sum within 30 days
following the Termination Date; plus

 

5



--------------------------------------------------------------------------------

(b) if the Termination Date occurs after the end of the calendar year but prior
to the date on which annual bonuses are paid, an amount equal to the Annual
Bonus that the Employee would have received (if any) had Employee been employed
on the payment date (the “Actual Full Year Bonus Amount”), payable at the same
time annual bonuses for such year are paid to actively-employed senior
executives of the Company; plus

(c) a pro-rata portion of the Employee’s Annual Bonus for the calendar year in
which the Employee’s Termination Date occurs, based on actual results for such
year (determined by multiplying the amount of such Annual Bonus which would be
due for the full calendar year by a fraction, (i) the numerator of which is the
number of days during the calendar year that the Employee is employed by the
Company and (ii) the denominator of which is three hundred sixty-five (365))
(the “Actual Pro Rata Bonus Amount”), if any, payable at the same time annual
bonuses for such year are paid to actively-employed senior executives of the
Company; plus

(d) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement, payable in a lump sum within 30 days
following the Termination Date.

The Employee’s entitlement to the amounts set forth in Section 6.1(b) and
Section 6.1(c) is subject to the provisions of Section 6.5.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive the
Employee’s Base Salary in effect immediately prior to the Termination Date and
participate in applicable employee benefit plans or programs of the Company
through the Termination Date, subject to offset dollar-for-dollar by the amount
of any disability income payments provided to the Employee under any Company
disability policy or program that is maintained by the Company. The Company also
shall pay to the Employee the amounts set forth in Section 6.1(a) through
Section 6.1(d), at the times and subject to the conditions set forth in
Section 6.1. Thereafter, the Company will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.

6.3 By the Company for Cause or by the Employee Without Good Reason.

(a) Termination by Company For Cause. If the Employee’s employment is terminated
by the Company for Cause, the Employee will receive (i) the Employee’s accrued
but unpaid then current Base Salary through the Termination Date and (ii) any
other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement, in each case, payable in a lump sum
within 30 days following the Termination Date. Thereafter, the Company will have
no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law. No bonus will be paid to the Employee for a
termination of the Employee’s employment for Cause.

 

6



--------------------------------------------------------------------------------

(b) Termination by Employee Without Good Reason. If the Employee’s employment is
terminated by the Employee without Good Reason, the Employee will receive
(i) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date and (ii) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, in each
case, payable in a lump sum within 30 days following the Termination Date.
Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company, and any payments or
benefits required to be made or provided under applicable law. No bonus will be
paid to the Employee for a termination of the Employee’s employment without Good
Reason.

6.4 By the Employee for Good Reason or by the Company Without Cause. Subject to
the provisions of Section 6.5, if the Company terminates the Employee’s
employment without Cause, or the Employee terminates Employee’s employment for
Good Reason, then the Employee will be entitled to the following (with the
amounts payable under clauses (b), (c), (e) and (f) below, collectively, the
“Severance Benefits”):

(a) an amount equal to the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, payable in a lump sum within 30 days
following the Termination Date; plus

(b) if the Termination Date occurs after the end of the calendar year but prior
to the date on which annual bonuses are paid, the Actual Full Year Bonus Amount,
payable at the same time annual bonuses for such year are paid to
actively-employed senior executives of the Company; plus

(c) the Actual Pro Rata Bonus Amount, if any, payable at the same time annual
bonuses for such year are paid to actively-employed senior executives of the
Company; plus

(d) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement; plus

(e) (i) if the Employee’s termination occurs on or prior to December 11, 2019,
an amount equal to six (6) months of the Employee’s monthly Base Salary rate as
in effect on the day before the Termination Date (but not as an employee), and
(ii) if the Employee’s termination occurs after December 11, 2019, an amount
equal to twelve (12) months of the Employee’s monthly Base Salary rate as in
effect on the day before the Termination Date (but not as an employee), in each
case, payable in accordance with the Company’s regularly scheduled payroll
practices for a period of either six (6) or twelve (12) months following the
Termination Date; provided that to the extent the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, any such payment scheduled to occur during the first 60 days
following the Termination Date shall not be paid until the first regularly
scheduled pay period following the 60th day after the Termination Date and shall
include payment of any amount that was otherwise scheduled to be paid prior
thereto; plus

 

7



--------------------------------------------------------------------------------

(f) subject to the Employee’s (i) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (B) continued copayment of premiums at the same level and cost to
the Employee as if the Employee were a senior executive of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers the Employee (and Employee’s spouse and eligible dependents,
if applicable) for a period of 12 months, provided that the Employee is eligible
and remains eligible for COBRA coverage; provided, further, that the Company may
modify the continuation coverage contemplated by this Section 6.4(f) to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable); and provided, further, that in the event that the Employee obtains
other employment that offers group health plan coverage, such continuation of
coverage by the Company under this Section 6.4(f) shall cease as of the end of
the month in which the Employee obtains such other employer-provided, group
health plan coverage.

6.5 Conditions to Receipt of Certain Post-Termination Payments and Benefits.

(a) Release. As a condition to receiving the Actual Full Year Bonus Amount, the
Actual Pro Rata Bonus Amount and/or any Severance Benefits to which the Employee
may otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4, the
Employee must execute and not revoke a general release of claims, which will
include an affirmation of the restrictive covenants set forth in Section 7, in
form and substance satisfactory to the Company (the “Release”). The Company will
provide the Release to the Employee for signature within ten days after the
Termination Date. If the Company has provided the Release to the Employee for
signature within ten days after the Termination Date, and if the Release is not
executed and non-revocable within 60 days after the Termination Date and prior
to the date on which such payment and/or benefits are to be first paid or
provided to the Employee, the Employee will not be entitled to the Actual Full
Year Bonus Amount, the Actual Pro Rata Bonus Amount and/or any Severance
Benefits, as the case may be, and the Company will have no further obligations
with respect to the provision of those payments and/or benefits except as may be
required by law. If the Release consideration period spans two calendar years,
no payments and/or benefits subject to the Release will be paid or provided
until the later of (i) the date on which the Release becomes effective and
non-revocable and (ii) January 2nd of the second calendar year.

(b) Limitation on Benefits. If, following a termination of employment that gives
the Employee a right to the payment of the Actual Full Year Bonus Amount, the
Actual Pro Rata Bonus Amount and/or any Severance Benefits to which the Employee
may otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4, the
Employee violates any of the covenants in Section 7 or as otherwise set forth in
the Release, the Employee will have no further right or claim to the Actual Full
Year Bonus Amount, the Target Pro Rata Bonus Amount and/or any Severance
Benefits to which the Employee may otherwise be entitled under Section 6.1,
Section 6.2 or Section 6.4 from and after the date on which the Employee engages
in such activities, and the Company will have no further obligations with
respect to such payments or benefits, and the covenants in Section 7 will
nevertheless continue in full force and effect.

 

8



--------------------------------------------------------------------------------

6.6 Certain Amounts Not Includable for Employee Benefits Purposes. Except to the
extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude the Actual Full Year Bonus Amount, the Actual Pro
Rata Bonus Amount and/or any Severance Benefits to which the Employee may
otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4.

6.7 Exclusive Severance Benefits. The Actual Full Year Bonus Amount, the Actual
Pro Rata Bonus Amount and/or any Severance Benefits to which the Employee may
otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4, if they
become payable under the terms of this Agreement, will be in lieu of any other
severance or similar benefits that would otherwise be payable under any other
agreement, plan, program or policy of the Company, excluding, for this purpose,
any post-termination treatment of equity incentive awards provided under the
terms of the governing award agreements.

6.8 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a “change of control” or the Employee’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the (“280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 6.8(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Employee of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to the Employee
if the 280G Payments are limited to the extent necessary to avoid being subject
to the Excise Tax. Only if the amount calculated under clause (i) above is less
than the amount under clause (ii) above will the 280G Payments be reduced to the
minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment and
excise taxes. Any reduction made pursuant to this Section 6.8(a) shall be made
in a manner determined by the Company that is consistent with the requirements
of Code Section 409A and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Code Section 409A, the Company will have the discretion to adjust the
terms of such payment or benefit (but not the amount or value thereof) to the
minimum extent reasonably necessary to comply with the requirements of Code
Section 409A to avoid the imposition of any excise tax or other penalty with
respect to such payment or benefit under Code Section 409A.

 

9



--------------------------------------------------------------------------------

6.9 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Code Section 409A) at the time of the separation
from service triggering the payment or provision of benefits, any payment or
benefit under this Agreement which is determined to provide for a deferral of
compensation pursuant to Code Section 409A shall not commence being paid or made
available to the Employee until after six months from the Termination Date that
constitutes a “separation from service” within the meaning of Code Section 409A
or such earlier date as may be permitted under Code Section 409A.

 

7.

Restrictive Covenants.

7.1 Confidential Information. During the Employment Term and thereafter, the
Employee shall keep secret and retain in strictest confidence, and shall not use
for the benefit of himself or others, any confidential matters or trade secrets
of, or confidential and competitively valuable information concerning, the
Company and its direct or indirect subsidiaries (collectively, the “Company
Group”), including, without limitation, information concerning their
organization and operations, business and affairs, formulae, manufacturing
processes, proprietary information, technical data, “know-how”, customer lists,
details of client or consultant contracts, vendor and purchasing arrangements,
terms and discounts, pricing methods and policies, financial information,
operational methods, marketing plans or strategies, business acquisition plans,
new personnel acquisition plans, technical processes, projects,
financing/financial projections, budget information and procedures, marketing
plans or strategies, and research products. The confidentiality obligations set
forth in this Section 7.1 shall not apply to any information that becomes part
of the public domain other than through the Employee’s disclosure in violation
of the terms hereof. Nothing herein shall be construed as prohibiting the
Employee from using or disclosing such confidential information as is necessary
and has been authorized in Employee’s proper performance of services for the
Company Group.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
Parties have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. If the Employee
files a lawsuit for retaliation against the Company for reporting a suspected
violation of law, the Employee may disclose the Company’s trade secrets to the
Employee’s attorney and use the trade secret information in the court
proceeding, if the Employee first files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

10



--------------------------------------------------------------------------------

7.2 No Interference. Notwithstanding any other provision of this Agreement,
(a) the Employee may disclose confidential information (as described in
Section 7.1 above) when required to do so by a court of competent jurisdiction,
by any governmental agency having authority over the Employee or the business of
the Company or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Employee to divulge, disclose
or make accessible such information, in each case, subject to the Employee’s
obligations to notify the Company and first obtain a protective order, to the
extent permitted by applicable law; and (b) nothing in this Agreement is
intended to interfere with the Employee’s right to (i) report possible
violations of state or federal law or regulation to any governmental or law
enforcement agency or entity; (ii) make other disclosures that are protected
under the whistleblower provisions of state or federal law or regulation
(including the right to receive an award for information provided to any such
government agencies); (iii) file a claim or charge any governmental agency or
entity; or (iv) testify, assist or participate in an investigation, hearing, or
proceeding conducted by any governmental or law enforcement agency or entity, or
any court. For purposes of clarity, in making or initiating any such reports or
disclosures or engaging in any of the conduct outlined in subsection (b) above,
the Employee may disclose confidential information to the extent necessary to
such governmental or law enforcement agency or entity or such court, need not
seek prior authorization from the Company and is not required to notify the
Company of any such reports, disclosures or conduct.

7.3 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of the Employee’s employment hereunder, or at any other time
when the Company so requests, all documents relating to the business of the
Company Group; provided, however, that the Employee will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to the Employee’s rights under this Agreement, copies of this Agreement and any
attendant or ancillary documents specifically including any documents referenced
in this Agreement and copies of any documents related to the Employee’s
long-term incentive awards and other compensation.

7.4 Non-Competition. The Employee acknowledges that the Employee (a) will
perform services of a unique nature for the Company Group that are
irreplaceable, and that the Employee’s performance of such services to a
competing business will result in irreparable harm to the Company Group,
(b) will have access to Confidential Information which, if disclosed, would
unfairly and inappropriately assist in competition against the Company Group,
(c) would inevitably use or disclose such Confidential Information in the course
of the Employee’s employment by a competitor, (d) will have access to the
customers of the Company Group, (e) will receive specialized training from the
Company Group, and (f) will generate goodwill for the Company Group in the
course of the Employee’s employment. Accordingly, during the Employment Term and
for a period of 6 months immediately thereafter, the Employee agrees that the
Employee will not, directly or indirectly, other than through the Company,
engage or participate (or prepare to engage or participate), in any manner,
whether directly or indirectly through an employee, employer, consultant, agent,
principal, partner, more than 1% shareholder, officer, director, licensor,
lender, lessor or in any other individual or representative capacity, in any
business or activity which is in competition with the business of the Company
Group in the

 

11



--------------------------------------------------------------------------------

leasing, acquiring, exploring or producing hydrocarbons and related products
within the boundaries of, or within a ten-mile radius of the boundaries of, any
mineral property interest of any member of the Company Group (including, without
limitation, a mineral lease, overriding royalty interest, production payment,
net profits interest, mineral fee interest or option or right to acquire any of
the foregoing, or an area of mutual interest as designated pursuant to
contractual agreements between any member of the Company Group and any third
party), or any other property on which any of the Company Group has an option,
right, license or authority to conduct or direct exploratory activities, such as
three-dimensional seismic acquisition or other seismic, geophysical and
geochemical activities (but not including any preliminary geological mapping),
provided that the foregoing will not restrict the Employee from obtaining
post-termination employment with an entity that only has de minimis operations
in the restricted territory (as determined by the Board in good faith); provided
that, this Section 7.4 will not preclude the Employee from making passive
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (i) the aggregate amount owned by the Employee and
Employee’s spouse and children, if any, does not exceed 1% of such company’s
outstanding securities, and (ii) the aggregate amount invested in such
investments by the Employee and Employee’s spouse and children does not exceed
$1,000,000.

7.5 Non-Solicitation; Non-Interference.

(a) During the Employment Term and for a period of 6 months immediately
thereafter, the Employee agrees that Employee shall not, except in the
furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, induce or attempt to induce any customer, supplier, agent, intermediary
or other business relation of the Company Group to reduce or cease doing
business with the Company Group, or interfere with the relationship between any
such customer, supplier, agent, intermediary or business relation and the
Company Group (including making any negative statements or communications
concerning the Company Group); provided that nothing contained in this
Section 7.5(a) will prohibit public advertising or general solicitations that
are not specifically directed to customers, suppliers, licensees or other
business relations of the Company Group.

(b) During the Employment Term and for a period of 6 months immediately
thereafter, the Employee agrees that Employee shall not, except in the
furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any employee, representative or agent of the
Company Group to leave such employment or retention or to accept employment with
or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company Group or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent. An employee,
representative or agent shall be deemed covered by this Section 7.5(b) while so
employed or retained and for a period of six months thereafter.

 

12



--------------------------------------------------------------------------------

7.6 Non-Disparagement. The Employee agrees not to make any negative,
disparaging, detrimental or derogatory remarks or public statements (written,
oral, telephonic, electronic, or by any other method) about the Company or any
other member of the Company Group or their respective successors and assigns or
any of their respective officers, directors, employees, shareholders, agents or
products. The Company agrees not to make any negative, disparaging, detrimental
or derogatory remarks or public statements (written, oral, telephonic,
electronic or by any other method) about the Employee. The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

7.7 Assignment of Developments.

(a) The Employee acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (i) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any Company
Group resources and/or within the scope of the Employee’s work with the Company
Group or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company Group, and that are made or
conceived by the Employee, solely or jointly with others, during the Employment
Term, or (ii) suggested by any work that the Employee performs in connection
with the Company Group, either while performing the Employee’s duties with the
Company Group or on the Employee’s own time, but only insofar as the Inventions
are related to the Employee’s work as an employee or other service provider to
the Company Group, shall belong exclusively to the Company (or its designee),
whether or not patent or other applications for intellectual property protection
are filed thereon (the “Inventions”). The Employee will keep full and complete
written records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company, and the Employee will surrender them upon the termination of the
Employment Term, or upon the Company’s earlier request. The Employee irrevocably
conveys, transfers and assigns to the Company the Inventions and all patents or
other intellectual property rights that may issue thereon in any and all
countries, whether during or subsequent to the Employment Term, together with
the right to file, in the Employee’s name or in the name of the Company (or its
designee), applications for patents and equivalent rights (the “Applications”).
The Employee will, at any time during and subsequent to the Employment Term,
make such applications, sign such papers, take all rightful oaths, and perform
all other acts as may be requested from time to time by the Company to perfect,
record, enforce, protect, patent or register the Company’s rights in the
Inventions, all without additional compensation to the Employee from the
Company. The Employee will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Employee from the Company, but entirely at the Company’s expense.

(b) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company,
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the

 

13



--------------------------------------------------------------------------------

Company, the Employee hereby irrevocably conveys, transfers and assigns to the
Company, all rights, in all media now known or hereinafter devised, throughout
the universe and in perpetuity, in and to the Inventions, including, without
limitation, all of the Employee’s right, title and interest in the copyrights
(and all renewals, revivals and extensions thereof) to the Inventions,
including, without limitation, all rights of any kind or any nature now or
hereafter recognized, including, without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Inventions, to exploit and
allow others to exploit the Inventions and all rights to sue at law or in equity
for any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Employee hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Employee has any rights in the results
and proceeds of the Employee’s service to the Company that cannot be assigned in
the manner described herein, the Employee agrees to unconditionally waive the
enforcement of such rights. The Employee hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents and
other registrations for intellectual property that may issue thereon, including,
without limitation, any rights that would otherwise accrue to the Employee’s
benefit by virtue of the Employee being an employee of or other service provider
to the Company.

7.9 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company Group for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely, and that, in the
event of such a breach or threat of breach, the Company or any other member of
the Company Group will be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining the Employee from
engaging in activities prohibited by this Section 7 or such other relief as may
be required to specifically enforce any of the covenants in this Section 7.

7.10 Adjustment of Covenants. The Parties consider the covenants and
restrictions contained in this Section 7 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the Parties to have made it valid, enforceable and effective.

7.11 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law; (ii) all forms of equity compensation held by
or credited to the Employee will terminate effective as of the date on which the
Employee engages in that activity, unless terminated sooner by operation of
another term or condition of this Agreement or other applicable plans and
agreements; and (iii) any exercise, payment or delivery pursuant to any equity
compensation award that occurred within one year prior to the date on which the
Employee engages in that activity may be rescinded within one year after the
first date that any member of the Board first became aware that the Employee
engaged in

 

14



--------------------------------------------------------------------------------

that activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery (after deducting the Employee’s actual
income tax liability incurred with respect to such gain or payment), in such
manner and on such terms and condition as may be required. Notwithstanding any
provision of this Agreement to the contrary, if the Employee disputes whether
Employee has violated any covenant or restriction contained in Section 7, and
such dispute has been adjudicated to a final decision pursuant to Section 8.5 in
the Employee’s favor, the Company will pay to the Employee all amounts withheld
or clawed back pursuant to this Section 7.11 to the extent ordered by a court of
competent jurisdiction; provided that legal action in this respect is filed by
the Employee within 60 days after being notified of the Company’s decision
affecting the Employee under this Section 7.11.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.11(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company.

 

8.

Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either Party, whether by operation of law or otherwise, without the
prior written consent of the other Party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the Parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or equity securities a written agreement to perform all terms
of this Agreement, and any failure by the Company to obtain such written
agreement shall be a material breach of this Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any Party of any breach by any other Party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other Party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any documents specifically
referenced in this Agreement, embodies the entire understanding of the Parties
hereto, and, upon the Effective Date, will supersede all other oral or written
agreements or understandings between them regarding the subject matter hereof
including, without limitation, the Prior Agreement; provided, however, that if
there is a conflict between any of the terms in this Agreement and the

 

15



--------------------------------------------------------------------------------

terms in any award agreement between the Company and the Employee pursuant to
any long-term incentive plan or otherwise, the terms of the award agreement
shall govern. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either Party which is not set forth expressly in this Agreement or the other
documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

8.5 Consent to Jurisdiction; Service of Process; Waiver of Right to Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, shall have
any jurisdiction to determine any dispute, controversy or claim related to,
arising under or in connection with this Agreement. The Company and the Employee
also agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Employee at the
Employee’s last known address as reflected in the Company’s records.

(b) Waiver of Right to Jury Trial. THE COMPANY AND THE EMPLOYEE HEREBY
VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY
JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT, AS WELL AS TO
ALL CLAIMS ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR
TERMINATION THEREFROM.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
Party may designate by notice to the other parties).

 

16



--------------------------------------------------------------------------------

To the Company:

AMPLIFY ENERGY CORP.

Attn: General Counsel

500 Dallas Street

Suite 1700

Houston, TX 77002

Facsimile: (713) 456-2940

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other Party at the last
recorded address of that Party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) the Employee has full power, authority and capacity to execute and
deliver this Agreement, and to perform the Employee’s obligations hereunder,
(b) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which the Employee is a party or is otherwise
bound, and (c) this Agreement is the Employee’s valid and binding obligation,
enforceable in accordance with its terms.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

AMPLIFY ENERGY CORP.

By:

 

/s/ Kenneth Mariani

Name:

 

Kenneth Mariani

Title:

 

President & CEO

EMPLOYEE

/s/ Denise DuBard

Denise DuBard

 

Signature Page to Employment Agreement